COURT OF APPEALS OF VIRGINIA


Present: Judges Haley, McCullough and Senior Judge Willis


TIFFANY SAROYCE JOHNSON
                                                                     MEMORANDUM OPINION *
v.     Record No. 1602-11-4                                              PER CURIAM
                                                                       FEBRUARY 28, 2012
ARLINGTON COUNTY DEPARTMENT
 OF HUMAN SERVICES


                    FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                                 James F. Almand, Judge

                 (Jason S. Rucker; Rucker & Rucker, on brief), for appellant.

                 (Jonnise M. Conanan, Assistant County Attorney; Ellen M. Dague,
                 Guardian ad litem for the minor child, on brief), for appellee.


       Tiffany Johnson (mother) appeals from an August 2, 2011 circuit court order terminating

her residual parental rights to her child pursuant to Code § 16.1-283(C)(2). On appeal, mother

argues the trial court erred by 1) “finding that the County met its burden of proof of clear and

convincing evidence that the Arlington Department of Human Services [the Department] offered

reasonable and appropriate services” and 2) “finding that the County met the burden of proof of

clear and convincing evidence that mother failed to remedy the conditions that led to removal.”

       Upon reviewing the record and briefs of the parties, we conclude this appeal is without

merit. Accordingly, we summarily affirm the decision of the trial court. See Rule 5A:27.

                         [B]efore residual parental rights can be terminated under
                 Code § 16.1-283(C)(2), a court must find: (1) by clear and
                 convincing evidence; (2) that termination is in the child’s best
                 interests; and, (3) that the parent or parents, without good cause,
                 have been unwilling or unable within a reasonable period of time
                 not to exceed twelve months from the date the child was placed in

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                foster care to remedy substantially the conditions which led to the
                child’s foster care placement, notwithstanding the reasonable and
                appropriate efforts of social, medical, mental health or other
                rehabilitative agencies to such end.

C. S. v. Va. Beach Dep’t of Soc. Servs., 41 Va. App. 557, 565, 586 S.E.2d 884, 888 (2003).

        “No ruling of the trial court . . . will be considered as a basis for reversal unless an

objection was stated with reasonable certainty at the time of the ruling, except for good cause

shown or to enable the Court of Appeals to attain the ends of justice.” Rule 5A:18. We “will not

consider an argument on appeal which was not presented to the trial court.” Ohree v.

Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998). “The purpose of

Rule 5A:18 is to allow the trial court to correct in the trial court any error that is called to its

attention.” Lee v. Lee, 12 Va. App. 512, 514, 404 S.E.2d 736, 737 (1991) (en banc).

Furthermore, we will not consider an argument on appeal that is different from the specific

argument presented to the trial court, even if it relates to the same issue. See Buck v.

Commonwealth, 247 Va. 449, 452-53, 443 S.E.2d 414, 416 (1994) (holding that appellant’s

failure to raise the same specific arguments “before the trial court precludes him from raising

them for the first time on appeal”).

        Mother asserts for the first time on appeal that the Department “did not offer reasonable

and appropriate services” pursuant to Code § 16.1-283(C)(2). However, at trial, mother’s

counsel outlined the numerous services the Department did provide and instead argued that

mother had “complied with those services.”

        In her second assignment of error, mother argues on appeal that the Department did not

prove she “failed to remedy the conditions that led to the child’s removal.” At trial, mother

contended that she, in fact, had taken significant steps toward remedying the conditions that led

to the child’s removal. Counsel argued that mother sought out counseling on her own, which she

paid for out of her own pocket, made modifications to her apartment, and had a support system
                                                  -2-
in place. Mother’s argument was not that she lacked clarity with respect to the problems that

needed to be resolved, but rather that she had taken significant steps toward resolving those

problems. On appeal, however, mother for the first time makes a different argument, asserting

that the Department “did not identify clearly and specifically the conditions that led to the child’s

removal” and that the trial court did not make clear which “removal, first or second or both,

comprised the conditions needing fixing.” Mother did not make these arguments before the trial

court and is therefore barred from presenting them for the first time on appeal. A trial court must

be alerted to the precise issue to which a party objects. Neal v. Commonwealth, 15 Va. App.

416, 422-23, 425 S.E.2d 521, 525 (1992).

          Accordingly, Rule 5A:18 bars our consideration of mother’s assignments of error on

appeal.

                         Although Rule 5A:18 allows exceptions for good cause or
                 to meet the ends of justice, appellant does not argue that we should
                 invoke these exceptions. See e.g., Redman v. Commonwealth, 25
                 Va. App. 215, 221, 487 S.E.2d 269, 272 (1997) (“In order to avail
                 oneself of the exception, a defendant must affirmatively show that a
                 miscarriage of justice has occurred, not that a miscarriage might
                 have occurred.” (emphasis added)). We will not consider, sua
                 sponte, a “miscarriage of justice” argument under Rule 5A:18.

Edwards v. Commonwealth, 41 Va. App. 752, 761, 589 S.E.2d 444, 448 (2003) (en banc).

          For the reasons stated above, we summarily affirm the decision terminating mother’s

parental rights. See Rule 5A:27.


                                                                                          Affirmed.




                                                -3-